Citation Nr: 1242715	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  10-45 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for varicose veins of both legs.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1952 to March 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge in February 2012.  A transcript of that hearing is associated with the claims file.

In March 2012, the Board remanded the case for additional development.  It now returns for further appellate review.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the March 2012 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (where there is substantial compliance with the Board's remand instructions a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998)). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, varicose veins in both legs arose during active military service and continued to the present.


CONCLUSION OF LAW

Varicose veins in both legs were incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for varicose veins in both legs.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.  Moreover, in light of that favorable disposition, the Board need not further consider whether the AOJ has substantially complied with its prior remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In documents of record and at his hearing, the Veteran contends that he developed varicose veins in both legs during active service.  He further alleges that he has had varicose veins since his military service.  Therefore, the Veteran claims that service connection is warranted for such disorder.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran's service treatment records are negative for complaints, treatment, or diagnoses of varicose veins.  However, he is competent to report that he developed varicose veins in both legs during active service.  Specifically, he reports that during his training for the Expert Infantry Badge one of the requirements was to 
run 12 miles while carrying 60 pounds of gear.  Moreover, he recalled that at his processing-out physical at Bremerton, Germany, he was told by a physician that 
he had severe varicose veins of both legs and that he was entitled to disability compensation.  At the time, he did not want to be held back and miss his ship home, so he did not complete the necessary paperwork to process a disability claim.  The Veteran testified that he did not notice his varicose veins during service, but observed them later, after the physician gave him the diagnosis.  38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  

The Veteran's wife submitted a statement in which she reported that the Veteran's legs were free of visible veins prior to his entry into active service but that after he returned from service, she observed that he had varicose veins in both of his legs.

The record also shows a current diagnosis of varicose veins in both legs.  In May 2012, in compliance with the Board's remand directives, the Veteran was provided with a vascular VA examination.  Based on physical examination and a review of the claims file, the VA examiner diagnosed asymptomatic visible varicose veins in both legs.  Moreover, varicose veins is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence for the purpose of establishing service connection.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Therefore, the remaining inquiry is whether the Veteran's current varicose veins are related to his active military service.

The May 2012 VA examiner opined that it is less likely than not (less than 50 percent probability) that the Veteran's "varicosities arose during service or are related to any incident in service."  He based his rationale on a lack of documentation in the claims file of any complaint of, treatment for, or diagnosis of varicose veins during service or during the time between service and the 2012 examination.  However, the VA examiner also stated that the Veteran "is a reliable historian" who reported a diagnosis of varicose veins at his separation examination.

With respect to the basis of the VA examiner's opinion, the Board observes that the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a Veteran's lay evidence; however, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (2006).  While the record is negative for post-service treatment for the Veteran's varicose veins, that fact alone does not render not credible his statements that he has had varicose veins since his military service.

Here, the negative medical opinion did not give due consideration to the Veteran's competent and credible account of symptomatology since service.  The examiner provided no reason for rejecting the Veteran's lay history, especially in light of the fact that he found the Veteran to be a reliable historian.  

The Board finds that throughout the appeal period the Veteran competently, credibly, and consistently reported that his varicose veins began during his military service and have existed to the present time.  The Veteran also testified that he only had two out-of-uniform physicals, at entrance and separation from active service.  The third and most recent physical, for the West Virginia National Guard, was not out-of-uniform and he asserted that the examiner did not see his legs.  As indicated previously, the Veteran is competent to testify to factual matters of which he has first-hand knowledge.  Specifically, he is competent to report when his varicose veins began and the continuity of such symptomatology.  See 38 C.F.R. § 3.159(a)(2); Washington, supra; Layno, supra.  

Moreover, the mere fact that his assertions are not supported by contemporaneous clinical evidence does not render them inherently incredible.  Buchanan, 451 F.3d at 1337("the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Veteran's statements were consistent throughout the course of his appeal.  In this regard, at his VA examination and hearing, and in his substantive appeal, notice of disagreement, and original claim, the Veteran consistently reported that he was diagnosed with varicose veins at his separation examination and that the disorder has continued to the present time.  The VA examiner described the Veteran as a reliable historian.  Further, the Veteran's plausible explanation for not waiting to file the paperwork has also been consistent.  It is supported by his desire to return to his family and a new baby at home that he had yet to meet, as well as details of an incident in Bremerton that day that caused him to fear he would miss his ship home.  The Board finds his statements credible.

The Veteran's wife is also competent to report that she saw the Veteran's legs were clear prior to service and that she saw varicose veins in his legs when he returned.  She dated the Veteran from 1944 until she married him in 1952, shortly before he entered active service.  She provided details of spending time with him sunbathing, swimming, and wearing shorts in the summer, and that she had observed that his legs were firm and free of visible veins in those years prior to service.  She then stated that when the Veteran returned from military service, she "saw clearly that he had developed varicose veins" in both legs.  This statement is consistent with the Veteran's lay testimony and the Board finds it credible.

The Court has stated that lay evidence may establish the presence of a condition during service, post-service continuity of symptomatology, and evidence of a nexus between the present disability and the post- service symptomatology, to specifically include varicose veins.  Barr v. Nicholson, 21 Vet. App. 303, 307-09 (2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (lay testimony can, in certain circumstances, constitute competent nexus evidence).  

The Board finds that the Veteran's competent and credible report that his varicose veins began during his active service, lay evidence of continuity of symptomatology since service, and his wife's corroborating statement, are at least as probative as the VA examiner's medical opinion, which impermissibly rejected the Veteran's lay history solely because it was not corroborated by medical records.  Therefore, the Board resolves all doubt in the Veteran's favor and finds that varicose veins in both legs are related to his active military service.  Accordingly, service connection for such disability is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for varicose veins in both legs is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


